DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,027,969 (Lesquir).
Regarding claim 1, Lesquir teaches a food container, comprising a box body (12), a cover (10) and a locking buckle (24), wherein the cover is buckled above the box body, and a peripheral part of the box body and a peripheral part of the cover are connected in a clamped manner (cover 10 snaps onto container rim 22 as seen in Figure 4), with a storage space formed between the box body and the cover; an outer edge of the box body (30a) encloses an outer edge of the cover (16b; see Figure 6), and the outer edge of the box body is provided with a segment of notch (the space within which 24 is disposed in Figure 5), the notch exposes a part of the outer edge of the cover (16b in Figure 7); and the locking buckle is composed of a seal strip (26) and a pull-tab portion (28, 30), wherein the seal strip is arranged in the notch (clearly shown in Figure 5), and is connected to a break face formed by the box body at the notch through a plurality of connecting bridges (26b in Figure 5), and the pull-tab portion is arranged at an outer side of the seal strip and connected to the seal strip (28, 30 disposed on a radially outer edge of 24; Examiner notes the pull-tab is not read to extend radially outwardly until such is explicitly claimed).  
Regarding claim 2, the peripheral part of the box body is rectangular and has four corners (no full view is shown, but such is explicitly disclosed in col. 2, line 27).  
Regarding claim 3, the notch is formed at the outer edge at one corner of the box body (clearly shown in Figure 5), and the seal strip is arranged in the notch (26 clearly shown disposed in the notch in Figure 5), with an inner side face of the seal strip being connected to the break face formed by the box body at the notch through the connecting bridges (26b in Figure 5), and the pull-tab portion is connected to an outer side face of the seal strip (described above with respect to claim 1).  
Regarding claim 4, the shape of the seal strip is same as that of a complete corner of the box body (clearly shown in Figure 5).
Regarding claim 5, the four corners of the peripheral part of the box body are all rounded corners (each corner is rounded as shown in Figure 5).
Regarding claim 6, the four corners of the peripheral part of the box body are all rounded corners (each corner is rounded as shown in Figure 5).
Regarding claim 7, an inner side face and two end faces of the seal strip are all connected to the break face formed by the box body at the notch through the connecting bridges (inner side is connected by bridges 26b; edges are connected at 40 and 42).  
Regarding claim 8, an inner side face and two end faces of the seal strip are all connected to the break face formed by the box body at the notch through the connecting bridges (inner side is connected by bridges 26b; edges are connected at 40 and 42).  
Regarding claim 9, an inner side face and two end faces of the seal strip are all connected to the break face formed by the box body at the notch through the connecting bridges (inner side is connected by bridges 26b; edges are connected at 40 and 42).  
Regarding claim 10, connecting bridges connecting the inner side face of the seal strip to the break face are uniformly distributed at intervals (26b appear to be uniformly distributed at intervals as seen in Figure 5).  
Regarding claim 11, connecting bridges connecting the inner side face of the seal strip to the break face are uniformly distributed at intervals (26b appear to be uniformly distributed at intervals as seen in Figure 5).  
Regarding claim 12, connecting bridges connecting the inner side face of the seal strip to the break face are uniformly distributed at intervals (26b appear to be uniformly distributed at intervals as seen in Figure 5).  
Regarding claim 15, Examiner notes the claim is a process limitation within the scope of an apparatus claim, and Examiner asserts Lesquir teaches the same final product.  It has been held that method limitations in a product claim do not serve to patentably distinguish the claimed product from the prior art.  See In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  Thus, even though a product-by-process claim is limited and defined by a process, determination of patentability is based on the product itself.  Accordingly, if the product in a product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.  Thorpe, 777 F.2d at 697, 227 USPQ at 966; In re Marosi, 710 F2.d 799, 218 USPQ 289 (Fed. Cir. 1983).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,027,969 (Lesquir) as applied above under 35 USC 102(a)(1) to claim 1, in view of US 9,561,885 (Studee) and in view of US 5,507,406 (Urciuoli).
Regarding claim 13, Lesquir as applied above teaches all limitations substantially as claimed, but fails to teach the pull-tab portion has a through hole.  
Studee teaches a tab (98; Figure 1C) comprising a sheet structure (102) which would be perpendicular to an outer side face of the seal strip of Lesquir, as it extends horizontally outwardly. 
Urciuoli teaches it is known to form a pull tab with a through hole (15).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the tab of Lesquir, providing the tab of Studee, motivated by the benefit of providing KSR v. Teleflex.  See MPEP 2141(III).

7.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,027,969 (Lesquir) as applied above under 35 USC 102(a)(1) to claim 1, in view of US 9,561,885 (Studee).
Regarding claim 14, Lesquir teaches all limitations substantially as claimed, but fails to teach the pull-tab portion is a sheet structure, which is perpendicular to an outer side face of the seal strip and connected to the outer side face of the seal strip.  
Studee teaches a tab (98; Figure 1C) comprising a sheet structure (102) which would be perpendicular to an outer side face of the seal strip of Lesquir, as it extends horizontally outwardly. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the tab of Lesquir, providing the tab of Studee, motivated by the benefit of providing increased gripping area.  Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N SMALLEY whose telephone number is (571)272-4547.  The examiner can normally be reached on M-F 11:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES N SMALLEY/Examiner, Art Unit 3733